                    Case 3:21-cv-00275-MMD-WGC Document 14 Filed 09/01/21 Page 1 of 2



                1   JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
                2   HILARY A. WILLIAMS
                    Nevada Bar No. 14645
                3   JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
                4   Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
                5   Facsimile: (702) 921-2461
                    Email: joshua.sliker@jacksonlewis.com
                6
                    Email: hilary.williams@jacksonlewis.com
                7
                    Attorneys for Defendant
                8   eXp Realty, LLC
                9                               UNITED STATES DISTRICT COURT
               10
                                                        DISTRICT OF NEVADA
               11
                    LESLIE HENDERSON,                                    Case No. 3:21-cv-00275-MMD-WGC
               12
                                   Plaintiff,
               13                                                        STIPULATION AND ORDER TO:
               14          vs.
                                                                         (1) DISMISS PLAINTIFF’S SECOND
                                                                             CAUSE OF ACTION FOR
               15   EXP REALTY, LLC,                                         RETALIATION; AND
               16                  Defendant.                            (2) ALLOW PLAINTIFF TO FILE A
                                                                             FIRST AMENDED COMPLAINT
               17

               18

               19
                            IT IS HEREBY STIPULATED by and between Plaintiff Leslie Henderson (“Plaintiff”),
               20
                    through her counsel the Law Office of Mark Mausert, and Defendant eXp Realty, LLC
               21
                    (“Defendant”), through its counsel Jackson Lewis P.C., as follows:
               22
                            1.      Plaintiff’s Complaint was filed in this Court on June 18, 2021. ECF No. 1. The
               23
                    parties, with the Court’s permission, stipulated on three occasions to extend the time for Defendant
               24
                    to file its response to Plaintiff’s Complaint. ECF Nos. 7, 9 and 11. Currently, Defendant’s response
               25
                    is due on August 31, 2021. ECF No. 11.
               26
                            2.      Following discussions between counsel for the parties, Plaintiff has agreed with
               27
                    dismiss her second cause of action for Retaliation, without prejudice, pursuant to FRCP 41(a).
               28
JACKSON LEWIS P.C
   LAS VEGAS                                                        1
                    Case 3:21-cv-00275-MMD-WGC Document 14 Filed 09/01/21 Page 2 of 2



                1             3.       To further effectuate the intent of the dismissal, the parties agree that Plaintiff shall

                2   be permitted, pursuant to FRCP 15(a)(2), to file a First Amended Complaint that is identical to the

                3   Complaint, but which does not include the Retaliation claim or its associated allegations.

                4             4.       The parties agree that the First Amended Complaint shall be filed by September 2,

                5   2021, and Defendant’s response to the First Amended Complaint shall be filed not later than 14 days

                6   thereafter.

                7             5.       The parties further agree that the August 30, 2021 deadline for Defendant to respond

                8   to Plaintiff’s Complaint shall be vacated in contemplation of the filing of the First Amended

                9   Complaint.

               10             6.       This Stipulation is made in good faith and not for the purpose of delay.

               11             Dated this 31st day of August, 2021.

               12       LAW OFFICE OF MARK MAUSERT                            JACKSON LEWIS P.C.
               13
                        /s/ Mark Mausert                                      /s/ Joshua A. Sliker
               14       MARK MAUSERT, ESQ.                                    JOSHUA A. SLIKER, ESQ.
                        Nevada Bar No. 2398                                   Nevada Bar No. 12493
               15       729 Evans Avenue                                      HILARY A. WILLIAMS
                        Reno, Nevada 89152                                    Nevada Bar No. 14645
               16                                                             300 South Fourth Street, Suite 900
                        Attorney for Plaintiff                                Las Vegas, Nevada 89101
               17
                        Leslie Henderson
               18                                                             Attorneys for Defendant
                                                                              eXp Realty, LLC
               19

               20                                                     ORDER
               21
                                                                       IT IS SO ORDERED:
               22

               23
                                                                       United States District Court Judge
               24

               25                                                              August 31, 2021
                                                                       Dated: _________________________
               26

               27
                     4818-5439-9224, v. 1
               28
JACKSON LEWIS P.C
   LAS VEGAS                                                              2
